Citation Nr: 9920064	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  99-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease.

2. Entitlement to service connection for organic heart 
disease.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1941 to May 
1942.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In May 1999, the veteran was afforded a 
hearing before the undersigned Board member.  At that time, 
his representative raised an issue of clear and unmistakable 
error regarding the December 1942 rating decision that denied 
the veteran's claim for service connection for stomach 
ulcers.  This matter is referred to the RO for appropriate 
development and adjudication. 

Further, in his November 1998 notice of disagreement, the 
veteran requested return of his original discharge document 
and the Board refers his request to the RO for appropriate 
action.


FINDINGS OF FACT

1. An unappealed December 1942 RO decision denied service 
connection for stomach ulcers. Service connection for 
stomach ulcers was again considered and denied in an 
unappealed November 1943 RO decision.

2. The evidence added to the record since the November 1943 
rating decision that denied service connection for stomach 
ulcers is either cumulative or redundant or does not bear 
directly and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.

3. No competent evidence has been submitted to demonstrate 
that the veteran has organic heart disease related to his 
period of military service.


CONCLUSIONS OF LAW

1. The November 1943 rating decision that denied service 
connection for stomach ulcers is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for peptic ulcer 
disease.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for organic heart disease.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence 

The RO, in an unappealed decision dated in December 1942, 
denied the veteran's claim of entitlement to service 
connection for stomach ulcers.  The RO found at that time 
that his stomach ulcers were not incurred in service, had 
existed prior to service entry and were not aggravated by 
service.

The evidence of record at the time of the November 1943 RO 
decision that denied service connection for stomach ulcers 
included the veteran's service medical records although, as 
the RO noted, an entrance examination report was unavailable.  
Service medical records indicate that the veteran was 
hospitalized in October 1941.  He gave a history of feeling 
well until five years earlier when he gradually developed 
epigastric distress and nausea.  At that time he worked for 
the Civilian Conservation Corps (CCC) and was treated at Fort 
Sheridan (Illinois, apparently) where x-rays revealed an 
ulcer of the gastrointestinal track and blood in the stools.  
The veteran was given a Sippy regime for six weeks with loss 
of symptoms and was medically discharged from the CCC because 
of his ulcers.  Thereafter, the veteran had approximately one 
attack per month that lasted four to five days for which he 
treated himself with soft diet until the symptoms 
disappeared.  Approximately two days before his current 
admission, the veteran rode in a uncovered truck in the rain 
and the next morning developed epigastrium pain and general 
malaise and subsequently felt nauseated and vomited.  
Fluoroscopy of the esophagus and stomach was normal aside 
from a few scattered diverticula.  Diagnoses included under 
observation for peptic ulcer (not confirmed) and nervous 
indigestion.  The veteran received symptomatic treatment and 
approximately two weeks after admission requested discharge 
at which time his condition was considered improved and he 
was deemed fit for return to duty.

In February 1942, while at sea, the veteran reported to 
sickbay with complaints of stomach pain. He gave a history of 
ulcers and the diagnosis was acute gastritis (possible 
gastric ulcer).  The veteran was transferred to a hospital in 
Boston for diagnosis and treatment.

The March 1942 record indicates that the veteran was 
hospitalized with complaints of stomach pain.  According to 
his medical history, approximately six years earlier he was 
hospitalized for peptic ulcer disease and had been 
hospitalized several times for the same problem.  His present 
problem began approximately one month earlier.  X-rays showed 
a normal stomach and a barium enema test diagnosed spastic 
colitis. Physical examination findings were entirely normal 
except for slight tenderness to the right of the umbilicus.  
Laboratory work was normal.  The veteran was paced on an 
ulcer diet.  The diagnosis was duodenal ulcer that was not an 
incident of service.  

A March 1942 Medical Board report indicates that the veteran 
probably suffered from a duodenal ulcer of unknown etiology, 
but his symptoms were known to have occurred before 
enlistment into service.  According to the report, the 
veteran described stomach trouble for the past six years 
while working at the CCC where he was diagnosed with a 
duodenal ulcer and discharged from that organization.  
Thereafter, he had another x-ray at the U.S. Marine Hospital 
in Chicago, Illinois, where the diagnosis was again made.  In 
the last six years, the veteran was repeatedly hospitalized 
for treatment of ulcer symptoms and was presently 
hospitalized for treatment of the symptoms.  The Medical 
Board concluded that the veteran had his gastrointestinal 
trouble prior to enlistment into service and it was unrelated 
to an incident of service.  The veteran was deemed physically 
unfit to be retained in service and discharge was 
recommended.  

In a November 1943 decision, the RO confirmed and continued 
its denial of service connection for stomach ulcers as having 
existed prior to service without evidence of aggravation.

The November 1943 rating decision is final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the December 1942 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claim was received by 
the RO in April 1998.  The evidence associated with veteran's 
claims file subsequent to the December 1942 decision that was 
the final adjudication of the veteran's claim includes his 
July 1941 enlistment examination report, VA and private 
medical records and reports and the veteran's written 
statements and testimony.

Added to the record was the veteran's July 1941 enlistment 
examination report.  It documents that when examined for 
entry into service, there was no report of gastrointestinal 
abnormality and the veteran was found qualified for active 
service.

Private outpatient treatment records from V.K. Mehta, M.D., 
dated from April 1982 to April 1995, reflect the veteran's 
treatment for various conditions including complaints of 
stomach problems, gallbladder surgery, arthritis, dysphagia, 
hernia and heartburn.  An April 1993 physical examination 
report did not reflect diagnoses referable to a 
gastrointestinal disorder.  

Private hospital records and physicians' statements, dated 
from April 1993 to May 1996, document that the veteran 
underwent coronary artery bypass grafting in May 1996.  In a 
May 1996 statement, Carl E. Arentzen, M.D., noted that the 
veteran had had a myocardial infraction in 1986 and was 
status post angioplasties in 1986 and 1993.  The veteran had 
a history of hypertension, hypercholesterolemia and a remote 
smoking history.

At his May 1999 Travel Board hearing, the veteran testified 
that prior to entering service, he had stomach problems that 
required his reliance on a special diet.  He said his post 
service stomach problems were more painful than those he 
experienced before entering service.

The veteran has asserted that his stomach ulcer problem, that 
existed prior to service entry, was aggravated in service, 
however, the service records do not support this assertion.  
His July 1941 entrance examination report, either not of 
record or not considered in December 1942 and November 1943, 
is negative for findings of a stomach abnormality.  The 
veteran testified that said his stomach ulcer flared up 
approximately once a month for several days prior to entering 
service but, notwithstanding the entrance examination's lack 
of findings of gastrointestinal abnormality, service medical 
records do not reflect an increase in complaints of stomach 
ulcer.  In fact, the October 1941 record diagnosed nervous 
indigestion and it was not until approximately four months 
later, in March 1942, that the pre-existing duodenal ulcer 
problem was diagnosed.  The veteran contends that he 
experienced greater gastrointestinal pain post service, 
however, the first evidence of complaints of stomach problems 
is from the 1990s, nearly fifty years after his discharge 
from service.

In sum, the evidence received since the November 1943 
decision to deny service connection for stomach ulcers 
consists of private medical records and the veteran's 
statements asserting his contentions that his stomach problem 
was aggravated by service.  Nevertheless, the veteran is not 
qualified as a lay person to furnish etiological opinions or 
medical diagnoses, as this requires medical expertise.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 494, 494-495 (1992).

Consequently, the Board finds that the evidence received 
since the November 1943 rating decision regarding the claim 
for service connection does not bear directly and 
substantially upon the specific matter under consideration 
and is so insignificant as to not warrant reconsideration of 
the merits of the claim on appeal.  As the evidence received 
since the November 1943 rating decision to deny service 
connection for stomach ulcers is not new and material, it 
follows that the claim for service connection for stomach 
ulcers is not reopened.

II.  Service Connection for Organic Heart Disease

The veteran is seeking service connection for organic heart 
disease.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim is not well grounded.

A. Factual Background

When examined for service entry in July 1941, the veteran's 
heart and blood vessels were normal and, as previously noted, 
he was found qualified for active service.  When hospitalized 
in October 1941 and March 1942, there were no complaints, 
treatment or diagnoses referable to a cardiac problem.

Post service, private and VA medical records, statement and 
reports, dated from 1982 to 1998, are associated with the 
claims file and reflect that the first mention of heart 
disease is from 1986.  In a May 1996 statement, Carl E. 
Arentzen, M.D., a cardiovascular surgeon, indicated that the 
veteran, who was 78 years old, had a myocardial infarction in 
1986 and was status post angioplasties in 1986 and 1993.  Dr. 
Arentzen said that the veteran's coronary risk factors, in 
addition to age and gender, included a positive family 
history, a history of hypertension, hypercholesterolemia, and 
a remote smoking history.  According to Dr. Arentzen, the 
veteran underwent cardiac catheterization that demonstrated 
severe three-vessel coronary artery disease and, in April 
1996, underwent a five vessel coronary bypass grafting 
procedure.  His postoperative course was relatively 
uneventful and he was ready for discharge by the fifth 
postoperative day.

In July 1998, the veteran underwent a VA cardiology 
examination and gave a history of an irregular heartbeat 
noted at the time of induction in the military in 1941.  He 
said he did well until cardiac symptoms began in the early 
1990's and he underwent angioplasty in 1992.  A repeat 
angiogram was performed in 1994 and, subsequently, the 
veteran had a myocardial infarction with shortness of breath 
and underwent a five-vessel coronary arterial bypass graft.  
The veteran complained of occasional chest pains with 
increased activity and with associated dyspnea on walking 
more than two blocks.  An electrocardiogram was abnormal and 
x-ray showed mild cardiomegaly.  Diagnoses included coronary 
artery disease.  The VA examiner opined that the veteran's 
cardiac condition was probably due to atherosclerotic 
narrowing of the coronary vasculature and did not appear to 
be related to his previous history of irregular heartbeats.

At his May 1999 Travel Board hearing, the veteran testified 
that that he had an irregular heartbeat when he entered 
service and was a nervous person.  While hospitalized in 
service, he was not advised that he had a heart problem but 
said doctors who listened to his heart seemed very interested 
and the veteran assumed it was due to the irregular 
heartbeat.  The veteran said he first realized he had a heart 
problem when he underwent surgery, passed out on the 
operating table and had to be revived, sometime in the 
1960's.  




B.  Analysis

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of organic heart disease 
in service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for organic heart disease.  Although the evidence 
shows that the veteran currently has arteriosclerotic heart 
disease, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that the veteran's heart was evidently normal on separation 
from service and the first post service evidence of record of 
organic heart disease is from 1986, more than forty-five 
years after the veteran's separation from service.  Moreover, 
in 1998, a VA examiner opined that the veteran's cardiac 
condition was probably due to atherosclerotic narrowing of 
the coronary vasculature and did not appear to be related to 
his previous history of irregular heartbeats.  In short, no 
medical opinion or other medical evidence relating the 
veteran's organic heart disease to service or any incident of 
service has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran has heart disease related to service or 
any incident thereof.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. 
§ 3.303.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for peptic ulcer disease is denied.

Service connection for organic heart disease is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

